Allowable Subject Matter


	The following notice of allowance is in response to the amendment received on August 19, 2022.

	Examiner’s statement of reasons for allowance for Claims 2-5 are stated below.

The following is an examiner's statement of reasons for allowance: See Applicant's arguments filed on August 19, 2022 to the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Regarding independent Claim 2; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “wherein the business card array image detecting unit specifies, regarding the distribution of the character string objects, the character string objects on both sides of a boundary of a plurality of regions obtained by dividing the document image into 1/integer in one of a main scanning direction and a sub-scanning direction of the document image as two target character string objects, and detects the document image as the business card array image when there is no character string object on the boundary and an interval between the target character string objects is larger than a predetermined value” in combination with the other limitations of the independent claim.
The dependent claims are allowable due to its dependence to the independent claims. 

Regarding independent Claim 4; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “wherein the business card array image detection unit detects the document image as the business card array image based on the distribution of the character string object and the distribution of the character size, and the business card array image detection unit detects the document image as the business card array image when each of a plurality of regions obtained by dividing the document image into 1/integer has one peak of the character size in the distribution of the character size in one of a main scanning direction and a sub-scanning direction of the document image” in combination with the other limitations of the independent claim.

Regarding independent Claim 5; the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “wherein the business card array image detecting unit does not detect the document image as the business card array image when the number of the character string objects whose character size is within a predetermined range is not within a predetermined range in one of a main scanning direction and a sub-scanning direction of the document image” in combination with the other limitations of the independent claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666